A judgment was rendered herein against the defendants below, plaintiffs in error here, for $17,500.00 damages, as jointtore feasors. Upon consideration of the record Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD *Page 591 
and Mr. Justice BUFORD are of the opinion that on the particular facts shown the liability is joint, while Mr. Justice ELLIS, Mr. Justice BROWN and Circuit Judge JOHNSON, sitting in lieu of Mr. Justice STRUM, disqualified, are of the opinion that the liability is not joint. All agree that the damages awarded are excessive. It is therefore considered, ordered and adjudged that if the plaintiff below shall remit $5,000.00 the judgment shall stand affirmed for $12,500.00, otherwise the judgment will stand reversed for a new trial. It is so ordered.
TERRELL, C. J., AND WHITFIELD, ELLIS, BROWN AND BUFORD, J. J., AND JOHNSON, Circuit Judge, concur.
STRUM, J., disqualified.